Citation Nr: 1023868	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-35 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO) which denied service connection for 
PTSD.  

The Board remanded the case for further development in 
January 2009. The case is once again before the Board.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  
The Board remanded the case in January 2009 for verification 
of the Veteran's identified PTSD stressors with the U.S. Army 
and Joint Services Records Research Center (JSRRC).  In 
compliance with the Board's remand, the RO sent the Veteran a 
development letter dated in March 2009.  At that time, the 
Veteran was asked to complete a VA Form 21-0781 (Statement in 
Support of Claim for Posttraumatic Stress Disorder) for each 
in-service event he believed contributed to the onset of 
PTSD.  However, the Veteran did not complete and return the 
form, so it appears that the RO/AMC did not undertake any 
further action to verify the Veteran's stressors with the 
JSRRC although there appears to be sufficient evidence of 
record to attempt to verify some of the claims stressors.  
Therefore, the Board finds that an additional remand is 
necessary in this case.  

The Veteran's stressors along with pertinent evidence, 
previously identified in the January 2009 Board remand, are 
included in the discussion below:

The Veteran's DD 214 and personnel records show that the 
Veteran served as a cannoneer in Vietnam.  The Veteran has 
identified various stressful incidents.  (1) He reported that 
in May, June, or July 1968, while he was stationed at 
Firebase Stephanie, a 105mm Howitzer malfunctioned and blew 
up.  A piece of shrapnel hit a soldier next to the gun, and 
the Veteran witnessed the man die.  The Veteran indicated 
that the soldier was stationed with B Battery, 2nd Battalion, 
40th Artillery.  (2) The Veteran reported that his unit was 
mortared in April 1968.  (3) He indicated that his unit was 
under fire for three hours during his fourth week in Vietnam; 
they were located at Firebase Stephanie outside of Saigon.  
The Veteran reported that he shot and killed a Viet Cong 
soldier during this incident.  (4) The Veteran indicated that 
in August 1968, C.I., G.F., and B.T. (full names in claims 
folder), who were assigned to A Battery, 2nd Battalion, 40th 
Artillery, were wounded in action.  (5) The Veteran described 
seeing bodies of dead Vietnamese soldiers.  (6) He reported 
that a friend of his was shot by a sniper while he was 
showing him a photo.  

Medical evidence of record shows that the Veteran has a 
current diagnosis of PTSD related to military trauma.  During 
the course of his private psychiatric treatment and during a 
VA examination, the Veteran described his stressors of 
witnessing a fellow member of his artillery unit die, seeing 
bodies of dead Vietnamese soldiers, and seeing a friend get 
shot by a sniper.  

In view of the Veteran's current diagnosis of PTSD, the Board 
finds that verification of the stressors must be requested 
from the JSRRC.  Personnel records show that the Veteran was 
stationed with C Battery, 2nd Battalion, 40th Artillery, 199th 
Light Infantry Brigade from April 1968 to March 1969.  The 
RO/AMC should make an attempt to verify the Veteran's first 
three stressors noted above, including witnessing a soldier 
from B Battery, 2nd Battalion, 40th Artillery die between May 
1968 and July 1968.  The RO/AMC should determine if the 
Veteran's unit came under mortar attack or artillery fire in 
April 1968 or May 1968.  

The Board notes that some of the Veteran's reported stressors 
are anecdotal in nature and are not capable of verification.  
The Veteran's reported stressor of seeing dead Vietnamese 
soldiers is not capable of verification.  Absent a name or 
date, the Veteran's report of witnessing a friend being shot 
by a sniper is not verifiable.  The Veteran indicated that 
soldiers assigned to A Battery 2nd Battalion, 40th Artillery 
were wounded in action in August 1968.  The Veteran, however, 
did not provide any further details regarding this incident 
including his proximity to the soldiers or to the incident in 
which they were wounded.  

The RO/AMC should take any additional development as deemed 
necessary.  If the evidence shows that the Veteran has a 
verified stressor, which was not addressed in a previous 
psychiatric examination, the RO/AMC should schedule the 
Veteran for a VA examination.

The Board notes that the Veteran has submitted an additional 
lay statement from a fellow serviceman in support of his 
claim.  When the development has been completed, the RO/AMC 
should review the case again based on all additional 
evidence, including any additional lay statements submitted 
in support of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must forward the Veteran's 
stressor information, to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) so that it can provide any 
information based on a review of unit or 
other records that might corroborate the 
stressors claimed by the Veteran. The 
RO/AMC should attempt to verify if the 
Veteran's unit came under mortar attack or 
artillery fire in April 1968 or May 1968.  
The Veteran was stationed with C Battery, 
2nd Battalion, 40th Artillery, 199th Light 
Infantry Brigade.  The RO/AMC should 
attempt to verify if a soldier from the B 
Battery, 2nd Battalion, 40th Artillery died 
between May 1968 and July 1968 as a result 
of an explosion due to malfunction of a 
105mm Howitzer.  If referral to JSRRC or 
other pertinent sources is unsuccessful, 
the RO/AMC should advise the Veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD.  All attempts to obtain the 
records should be documented in the claims 
file.

2.  After all available evidence has been 
associated with the claims file, if the 
RO/AMC finds that an additional VA 
examination or supplemental opinion is 
necessary, the Veteran should be afforded 
such.  The claims folder must be made 
available to the examiner for review.  The 
examiner should determine if the Veteran's 
currently diagnosed PTSD is at least as 
likely as not a result of a verified 
stressor.  The examiner should provide a 
complete rationale for his or her opinion 
with references to the evidence of record.

3.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  The Board notes that the 
Veteran has submitted an additional lay 
statement from a fellow serviceman in 
support of his claim.  If the benefit 
sought is not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
